DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/2021 has been entered.

Status of Claims
Claims 1-10 are pending.  Claims 1 and 8 have been amended. 

Response to Arguments
Applicant’s arguments filed 3/07/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Sun WO 2018/032274 in view of Zhang et al. US 2017 /0005499 and Braginsky et al. US 2018/0366945.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 8 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017 /0005499 and Braginsky et al. US 2018/0366945.  Sun et al. US 2018/0048170 used as translation for WO 2018/032274 hereafter.

Regarding claim 1 and 8, Sun teaches:
An electronic device (Fig 3 #100), configured to be charged with an adapter (Fig 3 #200), the electronic device comprising: 
an energy storage unit (Fig 31 #160); 
a charging unit (Fig 3 #140), 
configured to receive a bus voltage (Fig 4 #VBUS) and output a charging voltage to charge the energy storage unit; and 
a switch unit (Fig 3 #130), 
electrically coupled in parallel to the charging unit; 
wherein when the electronic device is coupled to the adapter through a bus interface (Fig 3 #150), 
the electronic device 
receives the bus voltage from the adapter (Fig 4 #VBUS from 230 to 150), 
receives a communication signal from the adapter (Fig 4 #220 to 120), and 
(Fig 5 #501-502 turns on switch after determination of charger type through communication)
and 
when the electronic device operates in a direct charging mode (Fig 5 #502 “first charging mode”), 
the switch unit is turned on to form a direct charging path to charge the energy storage unit by using the bus voltage (Fig 5, 4 and 3 Switch 130 on VBUS sends voltage directly to battery 160), and 
the switch unit is turned off according to the communication signal to disconnect the direct charging path.  (Fig 5 #501 through communication control chip and #503 switching into an off state)

Even though Sun teaches:
the switch unit is turned off according to the communication signal to disconnect the direct charging path (Fig 5 #501 through communication control chip and #503 switching into an off state) as noted above.
Sun does not explicitly teach:
when the electronic device is disconnected from the adapter, 
the switch unit is turned off according to the communication signal to disconnect the direct charging path.  
Zhang teaches:
when the electronic device is disconnected from the adapter, 

 (Par 0071 “if the power adapter 100 is disconnected suddenly from the battery 400, the main controller U6 detects the voltage of the battery 400 via the battery connector Jl, and feeds back a charging termination command to notify the controller 300 to switch, off the communication interface 20 of the electronic device, so as to terminate the charge process for the battery 400.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to disconnect the direct charging path taught by Sun to disconnect when the electronic device is disconnected from the adapter taught by Zhang for the purpose of terminating charging process when adapter is disconnected. (Refer to Par 0071)

Even though Sun teaches:
The adapter, the charging unit, and the switch unit as noted above. 
Sun does not explicitly teach:
an overvoltage protection unit, comprising: 
a first terminal electrically coupled to the adapter; and 
a second terminal electrically coupled to the charging unit and the switch unit; 
wherein the overvoltage protection unit receives the bus voltage from the adapter and protects the charging unit and the switch unit from an overvoltage/overcurrent of the bus voltage.  
Braginsky teaches:
(Fig 7A # 103a), comprising: 
a first terminal electrically coupled to the adapter (Fig 7A #103a input terminal electrically coupled to power source 101) ; and a second terminal electrically coupled to the charging unit  (Fig 7A #103 electrically coupled to #139 which provided power to a battery); (Par 0078 “safety devices 160 may include active disconnect switches”……. “configured to short-circuit and/or disconnect portions of power module 103 in response to a measurement measured by a sensor (e.g., a measurement measured or obtained by sensors/sensor interfaces 125).” and Par  0069 “System power device 139 may be, for example, a direct current (DC) to DC converter or may be DC to alternating current (AC) inverter supplying power to load 107. In some embodiments, system power device 139 may be a combiner box for combining multiple strings of power sources”………. “Load 107 may be, for example, a battery”)
wherein the overvoltage protection unit receives a bus voltage from the adapter and protects the charging unit from an overvoltage/overcurrent of the bus voltage  (wherein the over safety devices protects from overvoltage and overcurrent. Par 0241 “As such, safe voltage units 715 being ON, according to method 751, may ensure safe voltage level (e.g., 0.1V, 1V, 2V etc.) across power sources 101 and overall a safe voltage level of the string voltage Vstring. Maintaining a safe Vstring level may protect operatives such as installers and firemen for example. In other possible implementations, an unsafe condition may be detected in the power system due to the occurrence of a signal instead of the absence of a signal, whereby the signal detected may be a result of an over-voltage or over-current condition within the power system”).  


    PNG
    media_image1.png
    714
    1406
    media_image1.png
    Greyscale

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify adapter, charging unit, switch unit taught by Sun to have overvoltage protection unit taught by Braginsky for the purpose of protection from unsafe conditions and mitigate overvoltage and overcurrent. (Refer to par 0241)

Regarding claim 2, Sun teaches:
a charge switching circuit (Fig 3 #110), 
electrically coupled to the switch unit (Fig 3 #110 coupled to 130), and 
configured to receive the communication signal from the adapter through the bus interface, (Par 0024 “a processor determines a type of a charger coupled with a physical charging interface through a communication control chip”) and 
(Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”)
wherein when the electronic device is disconnected from the adapter, 
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path (Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”).  
 Even though Sun teaches:
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path (Par 0024 “the processor sets a direct charging control switch into an ON state”……. “the processor sets the direct charging control switch into an OFF state”) as noted above.
Sun does not explicitly teach:
wherein when the electronic device is disconnected from the adapter, 
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the direct charging path.  
Zhang teaches:
the charge switching circuit outputs a corresponding on/off switching signal to turn off the switch unit so as to disconnect the charging path. (Par 0071 “if the power adapter 100 is disconnected suddenly from the battery 400, the main controller U6 detects the voltage of the battery 400 via the battery connector Jl, and feeds back a charging termination command to notify the controller 300 to switch, off the communication interface 20 of the electronic device, so as to terminate the charge process for the battery 400.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to disconnect the direct charging path taught by Sun to disconnect when the electronic device is disconnected from the adapter taught by Zhang for the purpose of terminating charging process when adapter is disconnected. (Refer to Par 0071)

Regarding claim 3, Sun does not explicitly teach:
wherein the charge switching circuit comprises: 
a first switch, comprising: 
a first terminal, 
electrically coupled to a control terminal of the switch unit, 
to output the on/off switching signal; 
a second terminal; and 
a control terminal, 
configured to receive the communication signal. 
Zhang teaches:
wherein the charge switching circuit comprises: 
a first switch (Fig 5 #N3), comprising: 
a first terminal, electrically coupled to a control terminal of the switch unit (Fig 5 terminal of N3 coupled to control terminal of Q4), 

a second terminal (Fig 5 Second terminal of N3); and 
a control terminal, configured to receive the communication signal (Fig 5 terminal of N3 coupled to U6). 
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charge switching circuit taught by Sun to have a first switch taught by Zhang for the purpose of controlling on and of signals of the switching unit (Refer to 0069) and it would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the charge switching circuit, since it has been held to be within the general skill of a worker in the art to apply a known technique of controlling how to turn on/off a switch with gate manipulation to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017/0005499 and Braginsky et al. US 2018/0366945 and further in view of Koike US 2014/0217988.

Regarding claim 4, Sun teaches:
wherein when the electronic device operates in the direct charging mode, 
switch is turned on according to an enabling signal received by the control terminal (processor to send a signal in processes to send a signal will activate a electrical component closing path to send control signal. Par 0103 “the processor sets a direct charging control switch into an ON state, and controls the charger to perform charging according to a first charging mode.”).  
Sun does not explicitly teach:
wherein the charge switching circuit further comprises: 
a second switch, comprising: 
a first terminal, 
electrically coupled to the second terminal of the first switch; 
a second terminal, 
electrically coupled to a ground terminal; and 
a control terminal,
when the electronic device operates in the direct charging mode, the second switch is turned on.
Koike teaches:
wherein the charge switching circuit further comprises: 
a second switch (Fig 3 # 402), comprising: 
a first terminal, electrically coupled to the second terminal of the first switch (Fig 3 #402 coupled to #401); 
a second terminal, electrically coupled to a ground terminal (Fig 3 #402 coupled to ground); and 
a control terminal (Fig 3 #402 with gate), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching when the electronic device operates in the direct charging mode taught by Sun to have a second switch taught by Koike for (Refer to Par 0009) 

Claim 5-7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017 /0005499 and Braginsky et al. US 2018/0366945 and further in view of Hu et al. US 2017/0040814.

Regarding claim 5, Sun does not explicitly teach:
a control circuit; and 
a bus converter, comprising: 
an input terminal, 
configured to receive the communication signal from the bus interface; 
a first output terminal, 
electrically coupled to the control circuit; and 
a second output terminal, 
electrically coupled to the charge switching circuit, 
wherein when the electronic device is coupled to the adapter, 
the control circuit receives the communication signal through the first output terminal of the bus converter, and 
identifies a charging specification of the adapter.  
Hu teaches:
a control circuit (Fig 1 Microprocessor); and 
(Fig 1 Gating switch), comprising: 
an input terminal, configured to receive the communication signal from the bus interface (Fig 1 Gating switch receiving communication from bus interface Ji); 
a first output terminal, electrically coupled to the control circuit (Fig 1 Gating switch output to microprocessor also controlling Direct charge switch); and 
a second output terminal, electrically coupled to the charge switching circuit (Fig 1 Gating switch also connected to direct charge switch via the microprocessor), 
wherein when the electronic device is coupled to the adapter, the control circuit receives the communication signal through the first output terminal of the bus converter, and identifies a charging specification of the adapter.   (Fig 3 #S301-S303)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have a control circuit and a bus converter taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 6, Even though Sun teaches:
configured to identify the adapter, wherein after identifies the charging specification of the adapter, switches to turn on, and receives the communication signal through the output terminal of the bus, to identify the adapter.  (Fig 5 # 501-502,503 and Fig 8)
Sun does not explicitly teach:

Hu teaches:
an identification circuit, 
electrically coupled to the second output terminal of the bus converter, and 
configured to identify the adapter, 
wherein after the control circuit identifies the charging specification of the adapter, 
the bus converter switches to turn on the first output terminal, and 
the identification circuit receives the communication signal through the second output terminal of the bus converter, to identify the adapter.  (Fig 3 #S301-S303, Par 0095 “the microprocessor is configured, upon detecting an external device being inserted into the USB interface, to identify whether the inserted external device is a power source adaptor for charging directly, in a UART communication mode,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify identifying taught by Sun to have identification circuit taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 7, Sun does not explicitly teach:

Hu teaches:
wherein the electronic device and the adapter further transmit a handshake control signal through the bus interface, to control the electronic device to operate in the direct charging mode.  
 (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake control taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

  Regarding claim 9, Sun does not explicitly teach:
performing handshake identification between the adapter and the electronic device by transmitting a handshake control signal through the bus interface; and 
identifying whether the adapter supports direct charging according to a result of the handshake identification.  
Hu teaches:
performing handshake identification between the adapter and the electronic device by transmitting a handshake control signal through the bus interface; and 
identifying whether the adapter supports direct charging according to a result of the handshake identification.  (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake control taught by Hu for the purpose to thereby identify whether the inserted external device is the power source adaptor for charging directly, in the UART communication mode.. (Refer to Par 0021)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sun WO 2018/032274 in view of Zhang et al. US 2017 /0005499 and Braginsky et al. US 2018/0366945 and further in view of Hu et al. US 2017/0040814 and Koike US 2014/0217988.

  Regarding claim 10, Sun teaches:
outputting a communication signal by the adapter when the adapter is identified to support direct charging according to the result (Fig 8 communication in authentication to acquire type of charger); 
(Fig 4 #220 through 150 to 120; Par 0118 “the charger sends response information to the electronic equipment according to the received preset information and the preset transmission protocol and the processor of the electronic equipment receives the response information through the first transmission chip, the processor determines that the charger supports the preset direct charging protocol.”),
and 
outputting the corresponding on/off switching signal to turn on the switch unit to form the direct charging path by the charge switching circuit (Fig 5 # 502 or 503). 

Sun does not explicitly teach:
adapter is identified to support direct charging according to the result of the handshake identification.
Hu teaches:
adapter is identified to support direct charging according to the result of the handshake identification. (Par 0026 “the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Sun to have handshake taught by Hu for the purpose to thereby identify whether the inserted external device (Refer to Par 0021)
Sun does not explicitly teach:
correspondingly turning on a first switch in the charge switching circuit according to the communication signal;
Zhang teaches:
correspondingly turning on a first switch in the charge switching circuit according to the communication signal; (Par 0070 “the main controller U6 controls the fourth NMOS transistor Q4 and the fifth NMOS transistor QS to tum off by outputting the low level via its fifth input/output pin RA4, and controls the third NPN triode N3 to tum on by outputting the high level via its tenth input/output pin RC3.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charge switching circuit taught by Sun to have a first switch taught by Zhang for the purpose of controlling on and of signals of the switching unit (Refer to 0069) and it would have been further obvious to one having ordinary skill in the art at the time the invention was made to modify the charge switching circuit, since it has been held to be within the general skill of a worker in the art to apply a known technique of controlling how to turn on/off a switch with gate manipulation to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Sun does not explicitly teach:

Kioke teaches:
turning on a second switch in the charge switching circuit according to an enabling signal.  (Par 0024 “signal of High to the first output terminal and the second output terminal, to thereby turn off the PMOS transistor 401, turn on the NMOS transistor 402, and turn on the discharge control switch 10. A signal of Low is output from the NMOS transistor 402, and hence the PMOS transistor 101 is turned on”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching taught by Sun to have a second switch taught by Koike for the purpose of making improvements to avoid breakdown voltage affects from switching. (Refer to Par 0009) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859